 


109 HRES 286 IH: Expressing the sense of the House of Representatives on promoting initiatives to develop an HIV vaccine.
U.S. House of Representatives
2005-05-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. RES. 286 
IN THE HOUSE OF REPRESENTATIVES 
 
May 18, 2005 
Mr. Visclosky (for himself, Mr. King of New York, and Ms. Lee) submitted the following resolution; which was referred to the Committee on International Relations
 
RESOLUTION 
Expressing the sense of the House of Representatives on promoting initiatives to develop an HIV vaccine. 
 
 Whereas more than 20,000,000 people have died of the acquired immune deficiency syndrome (hereinafter referred to as AIDS) between 1984 and 2004;  
 Whereas AIDS claimed the lives of more than 3,000,000 people in 2004, and nearly 8,500 people die each day from AIDS;  
 Whereas an estimated 40,000,000 people around the world are living with the human immunodeficiency virus (hereinafter referred to as HIV) or AIDS;  
 Whereas an estimated 14,000 people become infected with HIV every day;  
 Whereas there will be 45,000,000 new HIV infections by 2010 and nearly 70,000,000 deaths by 2020;  
 Whereas an estimated 14,000,000 children have lost 1 or both parents to AIDS, and this number is expected to increase to 25,000,000 by 2010;  
 Whereas a child loses a parent to AIDS every 14 seconds;  
 Whereas more than 90 percent of the people infected with HIV live in the developing world;  
 Whereas more than 70 percent of the people infected with HIV live in sub-Saharan Africa;  
 Whereas communities and countries are struggling with the devastating human and economic toll that HIV and AIDS has taken on them;  
 Whereas the HIV/AIDS pandemic threatens political and regional stability and has contributed to broader economic and social problems, including food insecurity, labor shortages, and the orphaning of generations of children;  
 Whereas the United States is leading global efforts to combat the HIV/AIDS pandemic through its $15,000,000,000 Emergency Plan for AIDS Relief and its commitment to the Global Fund to Fight AIDS, Tuberculosis and Malaria;  
 Whereas, through the World Health Organization, the Joint United Nations Programme on HIV/AIDS (UNAIDS), and the Global Fund to Fight AIDS, Tuberculosis and Malaria, the international community is cooperating multilaterally to combat HIV/AIDS;  
 Whereas developing an HIV vaccine is especially challenging due to the complicated nature of the virus;  
 Whereas many biotechnology companies have not invested in the development of HIV vaccines;  
 Whereas during the years 2001 and 2002, only 7 HIV vaccine candidates entered clinical trials, and only 1 of those candidates entered advanced human testing, but it proved ineffective;  
 Whereas the International AIDS Vaccine Initiative (IAVI) has been a very effective and positive force in the development of an HIV vaccine and has been instrumental in laying the groundwork for developing an HIV vaccine;  
 Whereas the Bill and Melinda Gates Foundation, the Rockefeller Foundation, and other public and private organizations are pursuing a variety of initiatives to develop an HIV vaccine, including establishing BIO Ventures for Global Health to help small biotechnology companies address the problems they confront in developing new medical products for poor countries;  
Whereas, in June 2003, an international group of scientists proposed the creation of a Global HIV Vaccine Enterprise;  
Whereas, since that time the Global HIV Vaccine Enterprise has been established, creating an alliance of the world's leading scientists and independent organizations committed to accelerating the development of a preventive HIV vaccine by enhancing coordination, information sharing, and collaboration globally;  
 Whereas the members of the Group of Eight (Canada, France, Germany, Italy, Japan, Russia, the United Kingdom, and the United States) met in Sea Island, Georgia in June 2004 and reaffirmed their commitment to combat the global HIV/AIDS pandemic by accelerating and coordinating efforts to develop an HIV vaccine;  
 Whereas at the meeting in Sea Island, Georgia, under the President’s leadership, the Group of Eight endorsed the establishment of the Global HIV Vaccine Enterprise;  
 Whereas the United States has an HIV vaccine research and development center at the National Institutes of Health, and the President announced funding for the establishment of a second HIV vaccine research and development center in the United States that will become a key compound of the Global HIV Vaccine Enterprise;  
Whereas the Global HIV Vaccine Enterprise has developed and published a shared scientific strategy that addresses the major obstacles to the development of an HIV vaccine, summarizes current scientific priorities, and describes an initial strategic approach to addressing these priorities; and  
 Whereas an HIV vaccine has the potential to prevent new HIV and AIDS cases, which would save millions of lives and dramatically reduce the negative economic consequences of HIV and AIDS: Now, therefore, be it  
 
 
1.Sense of the House of Representatives on the development of an HIV vaccineIt is the sense of the House of Representatives that— 
(1)the President should seek to build on the initiative of the members of the Group of Eight (Canada, France, Germany, Italy, Japan, Russia, the United Kingdom, and the United States) to develop a vaccine to curtail the spread of the human immunodeficiency virus (hereinafter referred to as HIV) and should mobilize necessary economic and scientific support for the Global HIV Vaccine Enterprise, an alliance of the world's leading scientists and independent organizations committed to accelerating the development of a preventive HIV vaccine by enhancing coordination, information sharing, and collaboration globally; 
(2)the President should continue to urge the members of the Group of Eight and other countries to garner support from their own economic, scientific, and philanthropic communities for the development of an HIV vaccine; 
(3)the members of the Group of Eight should follow-up the June 2004 meeting in Sea Island, Georgia with official and private meetings, conferences, and other events to further explore and implement initiatives concerning the Global HIV Vaccine Enterprise; 
(4)the members of the Group of Eight should leverage financial contributions from the international philanthropic community to provide funding, including funding to the private sector, to promote the development of an HIV vaccine; 
(5)the members of the Group of Eight should include the scientific and political leadership of those countries most affected by the pandemic of HIV and the acquired immune deficiency syndrome (hereinafter referred to as AIDS); and 
(6)the members of the Group of Eight should develop a specific plan for furthering efforts towards this goal prior to the meeting of the Group of Eight planned for June 2005 in the United Kingdom. 
2.The Global HIV Vaccine EnterpriseThe House of Representatives urges the President to continue the efforts of the United States to generate global support for the Global HIV Vaccine Enterprise by carrying out an initiative that— 
(1)is in coordination and partnership with the members of the Group of Eight, the private sector, and other countries, especially those countries most affected by the HIV/AIDS pandemic; 
(2)encourages the members of the Group of Eight to act swiftly to mobilize money and resources to support the Global HIV Vaccine Enterprise; 
(3)includes a strategic plan to prioritize the scientific and other challenges to the development of an HIV vaccine, as set out in the Scientific Strategic Plan developed by the Global HIV Vaccine Enterprise, to coordinate research and product development efforts, and to encourage greater use of information-sharing networks and technologies; 
(4)encourages the establishment of a number of coordinated global HIV vaccine development centers that have a sufficient number of researchers who possess the scientific expertise necessary to advance the development of an HIV vaccine; and 
(5)increases cooperation, communication, and sharing of information on issues related to HIV and AIDS among regulatory authorities in various countries. 
 
